Dear Representative Chandler:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You have asked for an opinion concerning the reappraisal requirements of Article VII, Sec. 18(F) of the Louisiana Constitution of 1974.
You indicated that several properties were not reappraised in 2004. Those that were reappraised in 2004 were recently reappraised again in 2008. You question whether the properties that were reappraised in 2004 should be also reappraised in 2008, assuming some properties were not reappraised at all in 2004.
Article VII, Sec. 18(F) of the Louisiana Constitution of 1974 provides that all property subject to ad valorem taxation shall be reappraised and valued in accordance with Sec. 18, at intervals of not more than four years. Additionally, La.R.S. 47:2331 provides that "on and after January 1, 1978, all assessments of real property shall be based on a reassessment of all such real property; and such real property shall be reappraised at least every four years thereafter and all assessments of personal property shall be based on a reassessment of all such personal property, and such personal property shall be reappraised every year thereafter."
We also note that the Louisiana Tax Commission has ordered that all real and personal property be reappraised for the 2008 tax year in all parishes. All property is to be valued as of January 1, 2007. La. Tax Commission Rule 303(C).
Therefore, it is the opinion of this office that all real and personal property must be reappraised in 2008.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us. *Page 2 
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL
  Attorney General
  BY: __________________________
  BENJAMIN A. HUXEN II
  Assistant Attorney General
  JDC/BAHII:crt